        Case 7:16-cr-00832-KMK Document 244 Filed 09/12/20 Page 1 of 1




                                                           September 12, 2020

Via ECF
The Honorable Kenneth M. Karas
United States District Court
Southern District of New York
300 Quarropas Street
White Plains, NY 10601


                      Re:    United States v. Nicholas Tartaglione
                             16 Cr. 832 (KMK)

Dear Judge Karas:

        I am writing to immediately appraise the Court of the conditions Mr. Tartaglione was
confronted with upon his return to MCC and to quarantine after Court yesterday. He was put in a
cell without the books and newspapers he was given on Thursday (no doubt in advance of the
government’s letter filed last night opposing our request to have Mr. Tartaglione moved from the
MCC). Worse, he was placed into a cell without a working toilet. He was given a bucket! He was
told to use that until the toilet was repaired.

       We will write a more detailed rebuttal to the Government’s letter, but we thought this
incident was worthy of the Court’s immediate attention. Obviously, we want Mr. Tartaglione
moved today to a cell with a working toilet (a request I can’t believe I have to make in the SDNY
in 2020) and to have his books and newspapers given to him.



                                                           Respectfully,

                                                           ____/s/ Bruce A. Barket___
                                                           Bruce A. Barket

cc:    via ECF
       All counsel
